              Case MDL No. 2942 Document 388 Filed 06/04/20 Page 1 of 3



                            BEFORE THE UNITED STATES
                   JUDICIAL PANEL ON MULTIDISTRICT LITIGATION

IN RE: COVID-19 BUSINESS
INTERRUPTION PROTECTION                                   MDL No. 2942
INSURANCE LITIGATION

     TOPA INSURANCE COMPANY’S NOTICE OF JOINDER AND JOINDER IN
     RESPONSE TO CERTAIN PLAINTIFFS’ MOTIONS FOR TRANSFER AND
        COORDINATION OR CONSOLIDATION UNDER 28 U.S.C. § 1407

          Pursuant to Judicial Panel on Multidistrict Litigation Rule 6.1(c), Defendant Topa

Insurance Company (Topa) opposes certain Plaintiffs’ (the Movants) motions for transfer and

coordination or consolidation under 28 U.S.C. § 1407. See Dkts. 1, 4. Topa is a boutique insurance

carrier that is a defendant in only a single lawsuit pending in its home state of California against a

California policyholder. See Caribe Restaurant & Nightclub, Inc. v. Topa Ins. Co., No. 20-cv-

3570 (C.D. Cal.) (Otis D. Wright II, J.). Requiring Topa to participate in an MDL with more than

130 other lawsuits and 110 other insurers in a distant forum to litigate a wide array of factual,

policy, claim, and state-law disparities imposes a tremendous burden on Topa with no efficiency

gained.

          Numerous reasons warrant the Panel’s denial of the motions. Because these reasons are

explained fully in the Response to Plaintiffs’ Motions for Transfer and Coordination or

Consolidation Under 28 U.S.C. § 1407 filed by Interested Parties Westchester Surplus Lines

Insurance Company and Indemnity Insurance Company of North America (the Response, Dkt.

376), Topa hereby provides notice of joinder and joins in the Response (Dkt. 376). For the reasons

stated in the Response, the Panel should deny the motions for transfer and coordination or

consolidation.




                                                  1
Case MDL No. 2942 Document 388 Filed 06/04/20 Page 2 of 3



                            Respectfully submitted,

                            /s/ Margaret H. Warner
                            Margaret H. Warner
                            MCDERMOTT WILL & EMERY LLP
                            500 North Capitol Street NW
                            Washington, DC 20001
                            (202) 756-8228
                            (202) 756-8087
                            mwarner@mwe.com

                            Counsel for Defendant
                            Topa Insurance Company




                            2
            Case MDL No. 2942 Document 388 Filed 06/04/20 Page 3 of 3



                                 CERTIFICATE OF SERVICE

       In compliance with Rule 4.1(a) of the Rules of Procedure for the United States Judicial

Panel on Multidistrict Litigation, I hereby certify that on June 4, 2020, I caused the foregoing Topa

Insurance Company’s Notice Of Joinder And Joinder In Opposition To Certain Plaintiffs’

Motion For Transfer And Coordination Or Consolidation Under 28 U.S.C. § 1407 to be filed

with the Judicial Panel on Multidistrict Litigation’s CM/ECF system. Copies of the foregoing

document were served (1) by the Court’s electronic filing system on anyone that has consented to

electronic service and (2) by mail to anyone who has not consented to electronic service as

indicated on the Notice of Electronic Filing.


                                                      /s/ Margaret H. Warner




                                                 3
